Citation Nr: 0405056	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for Bell's 
Palsy, left.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for Bell's 
Palsy, left, and assigned a noncompensable evaluation 
effective July 2001.  The case is under the jurisdiction of 
the RO in Jackson, Mississippi.

The veteran testified before the Board in June 2003.  The 
transcript has been associated with the claims folder.

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that the 
veteran's claim must be REMANDED to the Veterans Benefits 
Administration via the Appeals Management Center (VBA AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran was afforded a VA neurology examination in April 
2002.  The examiner indicated that the veteran's claims 
folder was not available for review.  The Board finds that, 
since it is important that each disability be viewed in 
relation to its history, the VA examination currently of 
record is inadequate for rating purposes.  See 38 C.F.R. 
§ 4.2.  Moreover, the examiner noted that in this case, the 
veteran gave a good history of having had Bell's palsy but 
the examiner concluded that "[h]is complaints of recurrent 
facial numbness at this time are not consistent with Bell's 
palsy as it is typically a one-time occurance (sic)."  The 
examiner then added, "It could represent some fluctuation in 
function from an old deficit induced by illness or metabolic 
derangement (such as wild blood sugar swings)."  The Board 
concludes that remand is necessary to have an examiner who 
has reviewed the entire medical history of the case render an 
opinion as to the most likely cause of the veteran's facial 
numbness and who will provide information about the degree of 
disability that is more directly relevant to the criteria for 
a compensable rating.  Therefore, upon remand, copies of all 
pertinent records in the veteran's claims file or, in the 
alternative, the claims file itself, must be made available 
to the examiner for review.  The examiner is asked to address 
the specific questions contained in the numbered paragraphs 
below.

Accordingly, this case is REMANDED for the following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support his appeal for a 
compensable rating, what evidence VA will 
develop, and what evidence the veteran 
must furnish. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002)  

2.  The veteran should be scheduled for 
an examination by an appropriately 
qualified physician.  The examiner should 
review all pertinent medical records in 
the claims file and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not that complaints of facial numbness; 
synkinesis on the left; drawing of the 
mouth to the left on puckering the lips 
and attempting to hold air against 
resistance; and any other symptoms or 
complaints are the result of Bell's palsy 
in service as opposed to any other cause 
or causes.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)

The examiner is also asked to describe 
the extent or severity of any paralysis 
of the seventh (facial) cranial nerve or 
of the fifth (trigeminal) cranial nerve.

All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written examination report.

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  Thereafter, the veteran's claim of 
entitlement to an initial compensable 
rating for Bell's Palsy, left, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




